DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/18/2020 has been entered. 
Response to Amendments
Applicant's amendments to claims 22 and 60, filed 11/25/2020, have been entered. Claims 22, 42-49, 52-57 and 59-68 remain pending and are being considered on their merits. References not included with this Office action can be found in a prior action. Any rejections of record not particularly addressed below are withdrawn in light of the claim amendments and applicant’s comments.
Election/Restrictions
Applicant’s election of Group II, in the reply filed on 9/15/2016 stands.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 22, 42, 45-49, 52-53, 59-61, and 68 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Funaki et al (2003, Cornea 22(2): 153–159) in view of Huh et al (2009, Journal of Cellular Biochemistry 108:476–488) and Funaki et al (2008, Jpn J Ophthalmol, 52:204–210; reference U).
Regarding claims 22 and 60, Funaki teaches that endogenous transforming growth factor- β2 (TGF- β2) is abundantly present in the aqueous humorare surrounding endogenous corneal endothelial cells (see page 153).  Regarding claims 22 and 60, Funaki teaches the inhibitory activity of TGF- β2 on corneal endothelial cell proliferation is thought to be a cause of the limited regenerative capacity of corneal endothelial cells that may be related to impaired corneal transparency (fibrosis) when many corneal endothelial cells are lost due to various stresses (see col. 1 on page 153). Regarding claims 22, 45, 59-60, and 68, Funaki teaches treating corneal endothelial cells with adenovirus-mediated expression of Smad7, an intracellular antagonist of TGF- β signaling (see page 154). Regarding claims 22 and 60, Funaki teaches that the treatment of Smad7 significantly reduced proliferation of the corneal endothelial cells when there was added TGF- β, but it also reduced proliferation of corneal endothelial cells when no TGF- β was added (see Figure 3). Regarding claims 59 and 68, Funaki's corneal endothelial cells, and Funaki’s culture media components, read on the limitation of a “culturing ingredient of corneal endothelium”. Regarding claims 22, 42 and 60-61, Funaki teaches modulation of TGF- β signaling using the intracellular antagonist of TGF- β in corneal endothelial cells have a therapeutic potential for impaired corneal endothelium (see page 158).
Funaki does not teach treatment with a TGF- β signaling inhibiting agent that does not require over-expression of an exogenous gene (claims 22 and 60). Funaki does not teach treatment with one of the listed TGF- β signaling inhibiting agents (claim 22), that the fibrosis inhibitor comprises a MAP kinase inhibitor (claims 48 and 60), or the specific inhibitors listed in claims 46-47 (common name SB431542) and claims 49 and 52 (common name SB203508). Funaki does not teach using both SB431542 and SB203508 together (claims 48 and 53). Funaki is silent as to the expression levels of ZO-1 and/or Na+/K+-ATPase (claims 22 and 60).

Regarding claims 22, 42 and 60-61, Funaki ‘08 teaches corneal endothelial cells treated with an antagonist of TGF- β can be transplanted (see abstract). 
A person of ordinary skill in the art would have had a reasonable expectation of success in using Huh’s inhibitors in place of Funaki’s over-expressed inhibitor in Funaki’s method because Huh teaches the inhibitors are useful for the same purpose as the goal of Funaki’s inhibition. The skilled artisan would have been motivated to use Huh's inhibitors in place of Funaki’s over-expressed inhibitor in Funaki’s method because Huh teaches that both are useful for preventing fibrosis, just as is the goal of Funaki's method and they do not require transformation of the cells.
A person of ordinary skill in the art would have had a reasonable expectation of success in treating Funaki’s cells with the TGF- β  inhibitor in the absence of exogenous TGF- β because Funaki establishes that cells can be treated with an TGF- β inhibitor without added TGF- β. The skilled artisan would have been motivated to treat Funaki’s cells with the TGF- β inhibitor in the absence of exogenous TGF- β because Funaki teaches that TGF- β is present in the environment of the cells in vivo and provides in vitro experimentation to establish that the TGF- 
Regarding claims 22 and 60, Funaki is silent as to the expression levels of ZO-1 and/or Na+/K+-ATPase. The Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether or not expression pattern of the applicants' cells differs, and if so to what extent, from the expression pattern of the cells discussed in Funaki in view of Huh.  The prior art cells are the same cell type, treated with the same factor. Since the cells are the same, and since they receive the same treatment, it appears that the treatment would have the same effect on the cells expression. Additionally, the prior art cells are useful for the same purpose, treating cornea. The cited art taken as a whole demonstrates a reasonable probability that the cells of the prior art is either identical or sufficiently similar to the claimed cells that whatever differences exist are not patentably significant.  Therefore, the burden of establishing novelty or unobviousness by objective evidence is shifted to applicants.
	Claims 42 and 61 recite a use of the cells in the claimed method, but do not limit to an active step of using the cells for transplantation. Therefore, the limitations of claims 42 and 61 are taught by Funaki in view of Huh and Funaki ‘08 since Funaki in view of Huh teaches all of the active steps of the method. Additionally, as discussed above, Funaki teaches the method may have applicability in the treatment of wounded corneal endothelium, and Funaki ’08 specifically teaches that corneal endothelial cells can be transplanted. 
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made.
Claims 43-44, 54, 54, 57, 62-65, and 67 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Funaki et al (2003, Cornea 22(2): 153–159) in view of Huh et al (2009, Journal of Cellular Biochemistry 108:476–488) and Funaki et al (2008, Jpn J Ophthalmol, 52:204–210), as applied to claims 22, 42-49, 52-53, 59-63, and 68 above, and further in view of Okumura et al (2009, IOVS 50(8):3680-3687).
The teachings of Funaki in view of Huh are discussed and relied upon above. Furthermore, regarding claims 43-44 and 62-63, both Funaki and Huh teach that their methods are drawn to improving corneal conditions.
 Funaki in view of Huh does not teach further adding a cell adhesion promoting agent (claims 54, 55, 57, 64, 65, and 67), or the agent listed in claims 55 and 65 (common name Y27632). Funaki in view of Huh does not teach the cells are primate or human cells (claims 43-44 and 62-63).
Regarding claims 54, 55, 57, 64, 65, and 67, Okumura teaches treating corneal endothelial cells with Y27632 promotes adhesion, inhibited apoptosis, and increased the number of proliferating cells (see col. 1 on page 3680). Regarding claims 43-44 and 62-63, Okumura teaches using primate corneal endothelial cells, and concludes that the primate cells are similar to human corneal endothelial cells, and Okumura contemplates using human cells in the method (see col. 2 on page 3685 and col. 1 on page 3686). 
A person of ordinary skill in the art would have had a reasonable expectation of success in using Okumura’s Y27632 in Funaki’s method, because Okumura teaches Y27632 is useful for the same for cultured corneal endothelial cells. The skilled artisan would have been motivated to use Okumura's Y27632 in Funaki's method because Okumura teaches treating corneal endothelial cells with Y27632 promotes adhesion, inhibited apoptosis, and increased the number of proliferating cells.
A person of ordinary skill in the art would have had a reasonable expectation of success in using human cells in Funaki’s method, because Okumura contemplates culture of human corneal endothelial cells. The skilled artisan would have been motivated to use human cells in 
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made.
Claims 56 and 66 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Funaki et al (2003, Cornea 22(2): 153–159) in view of Huh et al (2009, Journal of Cellular Biochemistry 108:476–488), Funaki et al (2008, Jpn J Ophthalmol, 52:204–210) and Okumura et al (2009, IOVS 50(8):3680-3687), as applied to claims 22, 42-49, 52-55, 57, 59-65, and 67-68 above, and further in view of Claassen et al (2009, Mol Reprod Dev. 76(8):722-732, NIH-PA Author Manuscript pages 1-18).
The teachings of Funaki in view of Huh and Okumura are discussed and relied upon above.
Funaki in view of Huh and Okumura do not teach that the Y27632 is removed and added back into the culture (claims 56 and 66). 
Regarding claims 56 and 66, Claassen teaches Y27632 can be added to cultured cells, removed, and added back to said cells (see page 6). 
A person of ordinary skill in the art would have had a reasonable expectation of success in using Okumura’s Y27632 either during the full culture time as taught by Okumura, or removing it and adding it back in as taught by Claassen, in Funaki’s method, because Claassen specifically teaches Y27632 can be removed and added back to cultured cells. The skilled artisan would have been motivated to remove Okumura's Y27632 and add it back in in Funaki's method because Claassen specifically highlights that this is an option.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made.
Response to Arguments
Applicant's arguments filed 11/25/2020 have been fully considered but they are not persuasive. 
Applicant alleges there is no motivation to treat corneal endothelial cells with a TGF- β inhibitor when no exogenous TGF- β is added. Applicant highlights that Funaki teaches that the treatment of Smad7 significantly reduced proliferation of the corneal endothelial cells compared to control when there was added TGF- β, but that the proliferation was only reduced by about 20% compared to control when no TGF- β was added. However, as stated above, a person of ordinary skill in the art would have had a reasonable expectation of success in treating Funaki’s cells with the TGF- β  inhibitor in the absence of exogenous TGF- β because Funaki establishes that cells can be treated with an TGF- β inhibitor without added TGF- β. The skilled artisan would have been motivated to treat Funaki’s cells with the TGF- β inhibitor in the absence of exogenous TGF- β because Funaki teaches that TGF- β is present in the environment of the cells in vivo and provides in vitro experimentation to establish that the TGF- β inhibitor is beneficial to counter the actions of TGF- β; therefore Funaki is only adding TGF- β to test the effectiveness of the TGF- β inhibitor. As the applicant highlights, Funaki specifically provides results of reduced proliferation of corneal endothelial cells treated with the TGF- β inhibitor when no TGF- β was added. Finally, Funaki ’08 further provides additional motivation as Funaki ’08 establishes that it is useful to transplant cells that have been contacted with a TGF- β inhibitor. Therefore this argument is not persuasive.    
Applicant again points out that none of the cited reference teach “normal expression of ZO-1 and/or Na+/K+-ATPase”. However, as stated above, Funaki’s corneal endothelial cells taken in view of Huh are the same cell type, and the rejection renders it obvious to treat said cells with the same factors as recited in the claims. While the applicant again alleges that Funaki’s cell are a different type of cell because they express an exogenous gene, the rejection above states that it is obvious to use Huh’s inhibitors in place of Funaki’s exogenous gene 
Conclusion
No claims are free of the art. No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephanie McNeil whose telephone number is (571)270-5250.  The examiner can normally be reached on Monday - Friday 9:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 5712720614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHANIE A MCNEIL/Examiner, Art Unit 1653